Citation Nr: 0943606	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  05-41 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral lung 
disability.

2.  Entitlement to service connection for right rectus muscle 
atrophy, to include as secondary to service-connected renal 
cell carcinoma/kidney disease.  

3.  Entitlement to an increased initial rating for 
degenerative disc disease of the lumbar spine, which is 
currently assigned staged ratings of 0 percent prior to 
January 18, 2006, and 20 percent from that date.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to 
February 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  Notices of disagreement 
were received in March 2005, a statement of the case was 
issued in October 2005, and a substantive appeal was received 
in December 2005.  In his substantive appeal, the Veteran 
requested a Board hearing; however, he did not appear for 
hearings scheduled in March 2009 and July 2009.  

The issue of service connection for a bilateral lung 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A right rectus muscle disability is related to the 
Veteran's service-connected renal cell carcinoma/kidney 
disease.

2.  Prior to January 18, 2006, the Veteran's degenerative 
disc disease of the lumbar spine was not manifested by 
forward flexion of the thoracolumbar spine not greater than 
85 degrees; or combined range of motion of the thoracolumbar 
spine not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height; or, 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  

3.  From January 18, 2006, the Veteran's degenerative disc 
disease of the lumbar spine is shown to be manifested by 
forward flexion to 30 degrees or less.  


CONCLUSIONS OF LAW

1.  A right rectus muscle disability was caused by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2009).

2.  The criteria for an initial compensable rating for 
degenerative disc disease of the lumbar spine prior to 
January 18, 2006 have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40- 4.46, 4.71a, Diagnostic Code 5242 (2009).

3.  The criteria for an initial rating of 40 percent, but not 
higher, from January 18, 2006 for degenerative disc disease 
of the lumbar spine have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40- 4.46, 4.71a, Diagnostic Code 5242 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  With regard to the increased rating claim, the 
notification obligation in this case was accomplished by way 
of a letter from the RO to the Veteran dated in June 2004.  
In March 2006, the Veteran was provided with notice of the 
types of evidence necessary to establish a disability rating 
and the type of evidence necessary to establish an effective 
date.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's higher initial rating claim is a "downstream" 
element of the RO's grant of service connection for 
degenerative disc disease of the lumbar spine in the 
currently appealed rating decision issued in March 2005.  For 
such downstream issues, notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159 is not required in cases where such 
notice was afforded for the originating issue of service 
connection.  See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As noted 
above, in June 2004, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
this claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

To the extent that Dingess requires more extensive notice as 
to potential downstream issues such as disability rating and 
effective date, because the March 2005 rating decision was 
fully favorable to the Veteran on the issue of service 
connection for degenerative disc disease of the lumbar spine, 
and because the Veteran's higher initial rating claim is 
being denied in this decision, the Board finds no prejudice 
to the Veteran in proceeding with the present decision and 
any defect with respect to that aspect of the notice 
requirement is rendered moot.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993); see also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  In Dingess, the Veterans Court held 
that, in cases where service connection has been granted and 
an initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated, it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.  See 
Dingess, 19 Vet. App. at 490-91.  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's post-service 
private medical records and post-service VA medical records.  
The evidence of record also contains several reports of VA 
examinations.  The examination reports obtained are thorough 
and contain sufficient information to decide the issue on 
appeal.  See Massey v. Brown, 7 Vet. App. 204 (1994).  The 
Veteran and his representative have not made the RO or the 
Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied.  For all the 
foregoing reasons, the Board will proceed to the merits of 
the Veteran's appeal.  

Rectus Muscle

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).

The Board notes that the Veteran is currently service-
connected for renal cell carcinoma/kidney disease.  

Service treatment records dated in August 2003 reflect that 
the Veteran was assessed with right rectus muscle atrophy.  

The Veteran underwent a VA examination in September 2008.  
Following physical examination, the examiner diagnosed 
partial atrophy of the right rectus abdominus muscle 
secondary to a right subcostal incision for carcinoma of the 
kidney.  

The September 2008 VA examination report reflects that the 
Veteran's right rectus muscle disability is due to the 
Veteran's service-connected kidney disability.  Thus, service 
connection for a right rectus muscle disability is warranted.  
See 38 C.F.R. § 3.102.

There is no need to undertake any review of compliance with 
the Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations in this case since there is no 
detriment to the Veteran as a result of any VCAA deficiency 
in view of the fact that the full benefits sought by the 
Veteran are being granted by this decision of the Board.  See 
generally 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).

Lumbar Spine

Criteria & Factual Background

The Veteran has claimed entitlement to an increased initial 
rating for degenerative disc disease of the lumbar spine.  
The Board notes that the RO granted service connection in 
March 2005 for degenerative disc disease of the lumbar spine 
with a noncompensable evaluation effective March 1, 2004 
under Diagnostic Code 5242.  An April 2006 rating decision 
assigned a 20 percent disability rating effective January 18, 
2006 under Diagnostic Code 5242.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  In order to 
evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  Where, as in the instant case, 
the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  See also Hart v. 
Mansfield, 21 Vet. App. 505, 509 (2007).  In claims for 
increased ratings, "staged" ratings may be warranted if the 
claim involves the initial rating assigned with a grant of 
service connection.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  This appeal is from the initial rating assigned with 
the grant of service connection, and "staged" ratings are 
for consideration and have been assigned by the RO.  

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

For purposes of this case, the Board notes that under the 
general rating formula for diseases and injuries of the 
spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
combined range of motion of the thoracolumbar spine greater 
than 120 degrees but not greater than 235 degrees; or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis;

3) 30 percent - Favorable ankylosis of the entire cervical 
spine;

4) 40 percent -- Forward flexion of the thoracolumbar spine 
is 30 degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire thoracolumbar spine, or 
the entire spine is fixed in flexion or extension, and the 
ankylosis results in one or more of the following: difficulty 
walking because of a limited line of vision; restricted 
opening of the mouth and chewing; breathing limited to 
diaphragmatic respiration; gastrointestinal symptoms due to 
pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment in neutral position 
(zero degrees) always represents favorable ankylosis.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

Diagnostic Code 5010 is for arthritis due to trauma, 
substantiated by X-ray findings and provides for rating as 
degenerative arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.

Diagnostic Code 5003, for degenerative arthritis provides 
that degenerative arthritis, established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (Diagnostic Code 5200, etc.).  When however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran underwent a VA examination in February 2005.  He 
denied any lost time from work.  Upon physical examination, 
there was normal range of motion of the lumbar spine without 
evidence of scoliosis or kyphosis.  The Veteran had full 
range of motion except in the right lateral rotation which 
was limited to 15 degrees secondary to pain and it was 
believed that this may be coming from the nephrectomy site 
rather than the spine itself.  No additional neurologic 
symptoms were noted, although the Veteran had reported 
occasional left side sciatic symptoms.  These were not able 
to be reproduced at the time of examination.  There was no 
ankylosis.  X-ray findings revealed mild to moderate 
intervertebral disc narrowing at L4-L5 with mild degenerative 
disc changes.  The examiner diagnosed lower back pain with 
left sciatica resulting from herniated nucleus pulposus at 
L4-L5.  Degenerative disc disease was noted on x-ray on the 
day of examination.  Left sciatica was noted by straight leg 
raise.  The condition was apparently not affecting the 
Veteran's employment at time of examination.  

VA outpatient treatment records dated on January 18, 2006 
reflect that the Veteran was assessed with chronic low back 
pain with new radiculopathy.  In February 2006, lumbar spine 
flexion was to 20 degrees limited by pain and full extension.  
Right rotation and bilateral bending increased right low back 
pain while axial loading increased bilateral low back pain.  
There was right paraspinal and right SI joint tenderness.  
Cranial nerves 2 through 12 were grossly intact.  Motor 
function was normal.  Gait, toe, and heel raises were intact.  
Coordination was within normal limits.  

The Veteran underwent another VA examination in April 2006.  
He reported constant low back pain, radiating into both legs.  
He stated that the right was worse than the left.  He 
reported some numbness and tingling.  He denied any 
incapacitating episodes in the previous year.  He denied any 
increased limitations with flare-ups or repetitive motion.  
He denied any incoordination, instability, excess 
fatigability or lack of endurance.  

Upon physical examination, the Veteran had some low 
paraspinal muscular tenderness on palpation of both the right 
and left paraspinal musculature of the lumbar spine.  He had 
some straightening of the lordosis.  He could flex to 
40 degrees and then had pain and resisted further flexion.  
He had 10 degrees of extension with pain.  He had 25 degrees 
of left and 20 degrees of right lateral flexion with pain.  
He had 30 degrees of right and left rotation with mild pain 
on the left.  He could barely stand on his heels and toes to 
walk.  He had positive straight leg signs at 50 degrees in 
the right and left legs.  He had no loss of pinprick to the 
thighs, legs or feet.  Reflexes were 1+ in the knees and 
ankles.  There was no weakness, fatigue or incoordination.  
The examiner diagnosed degenerative disc disease at L4-5, 
central disk protrusion at L4-5, chronic pain syndrome of the 
lumbar spine secondary to degenerative disc disease of the 
lumbar spine, and decreased range of motion of the lumbar 
spine secondary to degenerative disc disease of the lumbar 
spine.  

The Veteran underwent another VA examination in September 
2008.  He reported back pain radiating into both right and 
left legs.  He stated that he had back pain when he was on 
his feet all day, but that he was able to do his job.  He 
reported that he could rest when he was not working and his 
pain decreased greatly.  He stated that he could drive an 
automobile and take care of a home.  He denied any 
incapacitating episodes in the last year.  He denied any 
flare-ups, incoordination, excess fatigue or lack of 
endurance.  

Upon physical examination, there was bilateral sacroiliac 
joint tenderness on palpation.  The Veteran flexed zero to 80 
degrees and then had pain with no further flexion.  He had 
zero to 30 degrees of extension with pain.  He had zero to 
30 degrees of right and left flexion and he had zero to 30 
degrees of right and left rotation.  When he rotated to the 
left, he had right posterior thigh pain.  He could stand on 
his heels and toes to walk.  He had 3+ reflexes in the right 
knee, and 1+ in the left knee.  He had 1+ reflex in the 
ankles.  He had slightly weaker left extensor hallucis longus 
muscle strength in the right.  He had a positive straight-leg 
sign at 30 degrees on the right.  He had no loss of pinprick 
in the thighs, legs or feet.  With repetitive motion times 
three, there was no change in range of motion, weakness, 
coordination, endurance, fatigue or pain level.  The examiner 
diagnosed degenerative joint and disc disease at L4-5, 
chronic pain of the lumbar spine secondary to degenerative 
disc disease and degenerative joint disease, and decreased 
range of motion of the lumbar spine secondary to degenerative 
disc disease and degenerative joint disease.  

Analysis

Prior to January 18, 2006

With regard to a compensable disability rating for 
degenerative disc disease of the lumbar spine, the documented 
ranges of pertinent spinal motion quantitatively failed to 
meet the requirements for a 10 percent disability rating 
under the General Rating Formula for Diseases and Injuries of 
the Spine.  The Veteran had forward flexion to greater than 
85 degrees and his combined range of motion of the lumbar 
spine was greater than 120 degrees but not greater than 235 
degrees.  For example, the Veteran's combined range of motion 
of the lumbar spine at the February 2005 VA examination was 
225 degrees and the Veteran had full forward flexion.  There 
is no evidence of localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height.  
Moreover, a 10 percent disability rating was not warranted 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes.  There was no evidence of 
incapacitating episodes having a total duration of at least 
one week but less than 2 weeks during the past 12 months.  

From January 18, 2006

Based on the record, it is clear that the documented ranges 
of pertinent spinal motion quantitatively meet the 
requirements for a rating of 40 percent, but not higher, for 
degenerative disc disease of the lumbar spine under the 
General Rating Formula for Diseases and Injuries of the 
Spine.  The Veteran's forward flexion of the lumbar spine is 
shown to be less than 30 degrees.  For example, the February 
2006 VA outpatient treatment records reflect that the 
Veteran's forward flexion of the lumbar spine was to 20 
degrees limited by pain and full extension.  However, the 
requirements for a rating in excess of 40 percent have not 
been met.  There is no suggestion of unfavorable ankylosis of 
the entire thoracolumbar spine.  Moreover, there is no 
evidence of incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  For example, 
the Veteran denied any incapacitating episodes at the 
September 2008 VA examination.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  In this 
case, however, while the Veteran has reported constant pain, 
there are no signs of additional functional impairment.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  In this regard, the Board finds that 
there has been no showing by the Veteran that his service- 
connected disability has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the Veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Entitlement to service connection for a right rectus muscle 
disability, to include as secondary to service-connected 
kidney disability, is granted.  

Entitlement to an initial compensable rating for degenerative 
disc disease of the lumbar spine prior to January 18, 2006 is 
not warranted.  

Entitlement to an initial rating of 40 percent, but not 
higher, for degenerative disc disease of the lumbar spine 
from January 18, 2006 is granted.  


REMAND

The Board notes that in-service treatment records dated in 
November 2003 reflect that the Veteran complained of chest 
pain and shortness of breath.  In January 2004, the Veteran 
was assessed with bilateral pulmonary abnormality, post-
infectious changes versus neoplastic disease.  VA outpatient 
treatment records dated in September 2004 reflect that the 
Veteran was assessed with moderate restrictive ventilatory 
defect.  The Veteran underwent a VA examination in February 
2005.  Chest x-ray findings were negative for any signs of 
nodules or other lung lesions.  

The Board is thus presented with conflicting medical evidence 
as to whether a lung disability is present.  Given the in-
service medical findings, the Board believes that a VA 
examination and opinion as to whether the Veteran's current 
disability is causally related to the Veteran's active duty 
service is necessary to comply with 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for 
an appropriate VA examination to 
determine the nature and etiology of the 
claimed lung disability.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  Any 
lung disability capable of diagnosis 
should be clearly reported.  If any lung 
disability is diagnosed, then the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
(a 50% or higher degree of probability) 
that such lung disability is causally 
related to the Veteran's active duty 
service and the complaints of chest pain 
noted in the November 2003 service 
treatment records and the bilateral 
pulmonary abnormality assessed in January 
2004. 

2.  After completion of the above, the 
RO should review the expanded record 
and determine whether service 
connection is warranted for a bilateral 
lung disability.  The Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
be afforded an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review. 

The Veteran and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


